The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI A.

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed November 4, 2020.  Acknowledgement is made of Applicant's amendment to Claim 1 which further clarifies that the formulation comprises “a polymer lecithin organogel” the further limits the formulation by requiring an additional element: an emollient selected from the group consisting of a cream, an ointment, a lotion, a gel, and a paste. 
Acknowledgement is made of the cancellation of Claim 9 and the addition of new Claim 22. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Status of Claims
Claims 1 – 6, 8 and 10 – 22 are currently pending.  Claims 3 – 5, 8 and 11 – 20 are withdrawn.  Claims 1 – 2, 6, 9 – 10 and 21 – 22 are under examination in the instant office action. 

Priority
This application, 15/977,211, filed 05/11/2018 claims priority from provisional application 62/504,721, filed 05/11/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2020 was filed after the mailing date of the non-Final Office Action on August 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Objections and Rejections


Claim objections
The objection to Claim 1 the language “a polymer, wherein the polymer comprises a polymer lecithin organogel” is withdrawn in response to Applicant’s amendment clarifying element “ii)” as a polymer lecithin organogel.

Claim rejections – 35 USC § 112
The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is rendered moot and is withdrawn in response to Applicant’s amendment clarifying that the veterinary formulation is a cream.




Claim rejections – 35 USC § 102
The rejection of Claims 1, 2, 9, 10 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Koziol J.H., In vitro efficacy of anti-protozoal compounds against Tritrichomonas foetus Master’s Thesis at http://etd.auburn.edu/handle/10415/5227 (June 17, 2016) is withdrawn in response to 1) Applicant’s amendment to Claim 1, and 2) Applicant’s statement in the response filed November 4, 2020 that the disclosure of Koziol was made by another (i.e., Jennifer Koziol) who obtained the subject matter disclosed directly from the inventor (i.e., Sue Duran).  Further, because Koziol was published less than 1 year before the effective filing date of the claimed invention Koziol falls under the exception provided 35 U.S.C.102(b)(1)(A) and thus does not qualify as prior art to the instant application. 

Maintained Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1 – 2, 6 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Röchling et al. in EP0496316 (published: July 29, 1992) in view of Almeida et al. in J Pharm Pharmaceut Sci. 15(4):592 – 605 (2012).
This ground of rejection is formally maintained but has been modified in response to the cancellation of Claim 9 and the amendment to Claim 10 specifying the veterinary formulation is a cream.
Röchling teaches pour-on formulations, processes for their preparation and their use for controlling helminths in animals (p [0001]).  Röchling teaches said formulations comprise fine-particle dispersions of anthelminthic benzimidazole or benzothiazole derivatives or pro-benzimidazoles in water in which penetration-promoting oils are emulsified (Abstract).  Röchling teaches a very important group of known active ingredients for combating endoparasitic helminths include albendazole, fenbendazole, oxfendazole (instant Claim 2), mebendazole, flubendazole, luxabendazole, cyclobendazole, oxibendazole, carbendazim, cambendazole and tioxidazole (p [0004]).
Röchling teaches pour-on formulations that are effective in transporting systemically active substances (e.g. Levamisole or ivermectin) through the animal skin into the bloodstream are substances are readily soluble in water or solvents, so that penetration of the animal skin can be achieved relatively easily (p [0003]).
Röchling teaches, by comparison, the benzimidazole, benzothiazole derivative or pro-benzimidazole active ingredients are poorly soluble substances, so that it has not 
Röchling teaches the inventive finely divided dispersions (suspensions) can enter the organism transdermally, where they have a good effect against nematodes, all that is required is to apply a strip of the formulation to the back of the animals (p [0007]).  Röchling teaches mixtures of the active ingredients can also be used (p [0008]; instant Claim 6).
Röchling teaches the effectiveness of the formulations containing suitable penetration-promoting oils, when poured along the back line of cattle artificially infected with the nematodes Ostertagia ostertagi, Trichostrongylus axei, Trichostrongylus colubriformis and Cooperia oncophora, as determined by comparing the worm burden to untreated control animals (p [0007], [0052]).
Röchling teaches transdermal emulsion formulations (a veterinary composition) comprising fine particle dispersions of poorly soluble benzimidazole, benzothiazole derivative or pro-benzimidazole active ingredients (including the elected benzimidazole antiprotozoal compound) which, when applied to the skin, are effective in treating cattle infected with nematodes.  Röchling does not teach a veterinary formulation comprising a polymer lecithin organogel.
Almeida teaches the properties and characteristics of Pluronic lecithin organogels (PLO) and present many examples and advantages of the application of these polymeric systems in topical and transdermal administration of drugs (Abstracts).

Almeida teaches PLO is a thermodynamically stable, viscoelastic, and biocompatible gel composed of phospholipids (lecithin), an organic solvent, and a polar solvent.  Almeida teaches lecithin gels slightly disorganise the structure of the skin and thus permit the permeation of various substances (page 599).
Almeida teaches the PLO microemulsion consists of an oil phase (lecithin dissolved in isopropyl palmitate or isopropyl myristate (a non-oleaginous emollient; instant Claim 9), and an aqueous phase (an aqueous solution of the polymer Pluronic F-127 (PF- 127)).  
Almeida teaches an important aspect is that the drug may be incorporated within PLO by either dispersing into prepared PLO or, more commonly, by dispersing in either the oil phase or the aqueous phase, depending on drug solubility, before mixing of the two phases.  Almeida teaches if a drug is lipophilic it is usually mixed with propylene glycol (an art-recognized emollient; amended instant Claim 1) to form a paste (instant Claim 21), which is then mixed with the aqueous or oily phase.  
Almeida teaches that several structurally and therapeutically diverse classes of drugs have been incorporated within PLO (Table 2, pages 600 – 602). Almeida teaches that the coexistence of organic and aqueous phases by means of a structurally well-defined micellar network of phospholipids, a large interfacial area, and the possibility to entrap solutes within the gel matrix, along with long-term stability, makes PLO gels useful for a variety of applications.  Almeida teaches the organised microstructural 
Almeida discloses, in Table 2, numerous examples of topical administration of pharmaceutical formulations that were therapeutically effective, either locally or systemically, and often demonstrated reduced side effects.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the topical emulsion pour-on (topical) formulation of Röchling and alternatively disperse the fine poorly water-soluble (lipophilic) particles of the active agent benzimidazole of Röchling in a pluronic lecithin organogel (PLO) polymer.  
One would have been motivated to do so, with a reasonable and predictable expectation of success because Almeida teaches numerous, structurally and therapeutically diverse classes of drugs are recognized in the prior art as having been successfully formulated when dispersed in a pluronic lecithin organogel (PLO) polymer and, when administered topically, effectively deliver hydrophilic and lipophilic drugs transdermally across the stratum corneum and exert therapeutic effectiveness either locally or systemically with reduced side effects.  Accordingly, there would have been a reasonable and predictable expectation of successfully formulating the lipophilic (poorly water soluble) antiparasitic benzimidazole fine particles of Röchling with a PLO and that topical application of said PLO formulation to the skin of an animal (e.g. cattle) would be effective in treating animals infected with nematodes.   

In the present case, it is well known in the art to formulate a wide range of drugs with a pluronic lecithin organogel (PLO) for the purpose of topically delivering said drugs.  It has been held to be within the general skill of a worker in the art to select a known material (a pluronic lecithin organogel) on the basis of its suitability for the intended use (topical delivery of a known poorly water-soluble drug; in this case to the back of an animal) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Response to Arguments
1)  Applicant argues a prima facie case of obviousness has not been established (Remarks, pages 9 – 10):
Contrary to independent claim 1 as amended, a person of ordinary skill in the art would not be motivated to combine the teachings of Röchling and Almeida. The goal of Röchling is to provide “pour-on formulations.” (¶ [0001]; emphasis added). In particular, Röchling expressly teaches that pour-on formulations “must be such that spreading has an effect against the pests on the entire animal body.” Id. at [0002].

It was surprisingly found that finely divided dispersions (suspensions) of the aforementioned anthelmintically active benzimidazoles, benzothiazoles and probenzimidazoles when using suitable penetration-promoting oils when applied in a pour-on process, they can enter the organism transdermally, where they have a good effect against nematodes and their stages which parasitize the digestive tract and tissues. ...
The invention therefore relates to anthelmintic ally active preparations which contain as an active ingredient at least one anthelmintically active benzimidazole, benzothiazole or pro-benzimidazole in finely divided dispersion in a penetration-promoting agent.
Id. at [0007]-[0008].
Therefore, upon a close reading of Röchling, a person of ordinary skill in the art would understand the importance of ensuring that the benzimidazole veterinary formulation is a “suspension” in order to accomplish its purpose as a pour-on formulation. In other words, a skilled artisan would not be motivated to modify the veterinary formulations of Röchling in any manner that would cause the formulation to not be a pour-on formulation, such as modifying the formulation to become a composition that would be difficult to “pour on” an animal in order to achieve spreading that “has an effect against the pests on the entire animal body.”
Almeida is cited by the Examiner to teach the polymer lecithin organogel (“PLO”) element. However, it is well known to the skilled artisan that inclusion of PLO in a veterinary formulation would result in thickening the formulation. A person of ordinary skill in the art would understand that addition of PLO according to the teachings of Almeida would result in a formulation with a higher viscosity (e.g., a cream, ointment, lotion, gel, or paste) that would be far afield from a “suspension” that would easily “pour on” an animal.
As such, a person of ordinary skill in the art would not be motivated to combine the teachings of Röchling and Almeida with the requisite expectation of success in order to arrive at the claimed invention. To reiterate, modifying the formulation of Röchling to incorporate PLO according to the teachings of Almeida would result in a non-liquid composition that could not be used as a “pour-on” formulation. This is directly counter to the express teachings of Röchling, which states that pour-on formulations “must be such that spreading has an effect against the pests on the entire animal body.” Accordingly a person of ordinary skill in the art would not be motivated to make the combination and, thus, a prima facie case of obviousness has not been established. For this reason alone, the amended claims are not obvious over Röchling in view of Almeida.
In response, it is noted that Applicant appears to be taking the position that modifying the topical pour-on composition of Röchling with a pluronic lecithin organogel (PLO) (Almeida) would not have been prima facie obvious because such a modification would, allegedly, result in thickening of the formulation such that said formulation (as amended, in the form of a cream, ointment, lotion, gel, or paste) “would be far afield from a “suspension” that would easily “pour on” an animal” and that “pour-on 
These arguments have been carefully considered but are not found to be persuasive.  First, there is no evidence of record that the forms of the claimed compositions (each of a cream, ointment, lotion, gel, or paste) are incapable of being poured and thus would not qualify as a “pour-on” composition.  Indeed, said assertion, absent evidence, appears to merely represent an argument of counsel and arguments of counsel cannot take the place of evidence in the record.  As discussed in MPEP 2145 (I):
Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 

Further, even if one were to presume, arguendo, that a cream, ointment, lotion, gel, or paste was distinct from a pour-on formulation, said limitations would not render the claimed invention nonobvious because the PLO formulation of Almeida (either dispersing into prepared PLO or, more commonly, by dispersing in either the oil phase or the aqueous phase, depending on drug solubility, before mixing of the two phases) is applied topically to the skin of an animal (as with the pour-on formulations of Röchling; i.e. there is no change in their respective functions – specifically, the formulation, comprising a finely divided dispersion, when applied topically to the back of an animal, is absorbed transdermally, and results in effectiveness against the pests (nematodes) on the entire animal body)”.   
Moreover, there would have been a reasonable and predictable expectation that combining the PLO of Almeida with the formulation of Röchling would exhibit the 
Finally, in response to applicant's argument that modifying the pour-on formulation of Röchling with PLO (as a cream, ointment, lotion, gel, or paste) would not have been prima facie obvious, the test for obviousness is not whether the features of a secondary reference (Almeida) may be bodily incorporated into the structure of the primary reference (Röchling); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the present case it would have been prima facie obvious to modify the pour-on formulations of Röchling (comprising fine-particle dispersions of anthelminthic benzimidazole or benzothiazole derivatives; including the elected compound oxfendazole) which are topically applied to the back of an animal; with a PLO organogel as a paste (Almeida) with a reasonable and predictable expectation that said formulations, when topically applied to the skin (Almeida); such as on the back of an animal, would be absorbed transdermally and be effective in treating animals infected with nematodes.  MPEP 2143 KSR Exemplary Rationale (B) Simple substitution of one known element (the pour on emulsion of Röchling) for another (the PLO emulsion of Almeida; taught to be in the form of a paste) to obtain predictable results; specifically, a 

2)  Applicant argues that the cited art teaches away from the claimed invention (Remarks, pages 11 – 12):  Applicant argues:
Röchling clearly teaches the importance of ensuring that the benzimidazole veterinary formulation is a “pour-on formulation” that can be spread to be effective against the pests on the entire animal body. Röchling also teaches that such a formulation should be “finely divided dispersions (suspensions).” Thus, the teachings of Röchling teach away from the claimed invention, in which a veterinary formulation comprises a PLO polymer and further comprises an emollient selected from the group consisting of a cream, an ointment, a lotion, a gel, and a paste. Applicant respectfully asserts that addition of a PLO polymer to a formulation would NOT result in a “pour-on formulation” that can be spread to be effective against the pests on the entire animal body.

Furthermore, a person of ordinary skill in the art would understand that Röchling and Almeida teach away from each other. Accordingly, a person of ordinary skill in the art would not combine the teachings of Röchling with the teachings of Almeida.

Again, Röchling that veterinary formulations should be a “pour-on formulation” that is a finely divided dispersion (suspension) and Almeida suggests addition of a PLO polymer to a formulation. A person of ordinary skill in the art would recognize that the teachings of Röchling and the teachings of Almeida are divergent and contradict each other. Accordingly, a person of ordinary skill in the art would NOT combine the teachings of Röchling and Almeida to arrive at the claimed invention because the references teach away from their combination. For this additional reason, the amended claims are not obvious over Röchling in view of Almeida.

These arguments have been carefully considered but are not found to be persuasive.  First, as discussed in the current 103 rejection, Almeida teaches 1) for PLO formulations the drug may be incorporated within PLO by either dispersing into prepared PLO or by dispersing in either the oil phase or the aqueous phase before mixing of the two phases and 2) if a drug is lipophilic it is usually mixed with propylene glycol (an art-recognized emollient) to form a paste which is then mixed with the aqueous or oily phase.  As such, arguments drawn to Röchling teaching emulsion drug dispersions or the presence of an emollient in the form of a paste are not persuasive.
would be expected to be effective against the pests (nematodes) on the entire animal body, in a manner indistinct from the pour-on formulation of Röchling, absent evidence to the contrary.  
As discussed in MPEP 2123, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Nowhere in the cited prior art are topical (transdermal) pluronic lecithin organogel formulations criticized, discredited, or otherwise discouraged.  Indeed, the prior art (Almeida) advocates the use of topical PLO drug formulations because said formulations slightly disorganise the structure of the skin and thus permit the permeation of a wide range of structurally diverse hydrophobic and hydrophilic drugs when applied topically to the skin resulting in therapeutic efficacy, either locally or systemically, with few side effects.  

3)  Applicant argues that the proposed modification of Almeida would render Röchling unsatisfactory for its intended purpose (Remarks, pages 12 – 13):  Applicant argues:
 of Röchling is designed to be a pour-on formulation such that spreading has an effect against the pests on the entire animal body. Röchling also teaches such pour-on formulation must be a finely divided dispersion (suspension) for effective application to animals.

To the contrary, Almeida suggests addition of a PLO polymer to a formulation. It is well known to the skilled artisan that inclusion of PLO in a veterinary formulation would result in a formulation with a higher viscosity (e.g., a cream, ointment, lotion, gel, or paste) that would be difficult to “pour on” an animal for achieving a spreading effect against pests on the entire animal body.

Therefore, if the veterinary formulation of Röchling (designed to be a pour-on formulation of a finely divided dispersion/suspension) was modified to add the PLO polymer taught by Almeida (designed to thicken the formulation and provide a higher viscosity), the veterinary formulation of Röchling would cease to be a pour-on formulation effective to achieve a spreading effect against pests on the entire animal body. Accordingly, the formulation of Röchling would be rendered unsatisfactory for its intended purpose as a veterinary treatment. Accordingly, contrary to the Examiner’s contentions, there is no suggestion or motivation to make the proposed modification. For this additional reason, the amended claims are not obvious over Röchling in view of Almeida.

These arguments have been carefully considered but are not found to be persuasive.  Contrary to Applicant’s assertion, the modifications proposed by the secondary reference (Almeida) would neither render the invention of Röchling unsatisfactory for its intended purpose nor render the topical pour-on formulation of Röchling inoperable because a PLO containing topical formulation would still achieve the intended purpose of Röchling; effective treatment against the pests (nematodes) on ‘the entire animal body”, by topically delivering to the back of an animal a dispersed (“a finely divided dispersion (suspension)”) benzimidazole antiprotozoal compound to “the entire animal body”, in a manner that is indistinct from topical application of the pour-on formulation of Röchling.  There is no evidence of record that PLO formulations would have insufficient “spreadability” or fail to be effective on “the entire animal body” following topical administration.  Indeed, as noted above, Almeida advocates the use of topical PLO drug formulations because said formulations slightly disorganise the 
Further, there is no evidence of record that the PLO formulations of Almeida negates the alleged requirement of “a finely divided dispersion (suspension)” for effective application to animals”, as argued by Applicant.  Indeed, the primary reference, Röchling, already provides for a finely divided dispersion/suspension of the benzimidazole, a teaching which is embraced by Almeida (as noted above, Almeida teaches “the drug may be incorporated within PLO by either dispersing into prepared PLO or, more commonly, by dispersing in either the oil phase or the aqueous phase).  Accordingly, dispersion of drug particles is an art-recognized feature of PLO formulations.
 Finally, there is no evidence of record supporting Applicant’s conclusionary statements that “the veterinary formulation of Röchling would cease to be a pour-on formulation effective to achieve a spreading effect against pests on the entire animal body”, or that “It is well known to the skilled artisan that inclusion of PLO in a veterinary formulation would result in a formulation with a higher viscosity (e.g., a cream, ointment, lotion, gel, or paste) that would be difficult to “pour on” an animal for achieving a spreading effect against pests on the entire animal body”.  Neither Röchling nor Almeida discuss viscosity or any other parameters required to achieve “a spreading effect against pests on the entire animal body”, nor do the claims nor the present specification describe the physical properties of any putative cream, ointment, lotion, gel, or paste.  Röchling merely discloses the formulations have “good pourability”.

It was surprisingly found that finely divided dispersions (suspensions) of the aforementioned anthelmintically active benzimidazoles, benzothiazoles and pro-benzimidazoles when using suitable penetration-promoting oils when applied in a pour-on process, they can enter the organism transdermally, where they have a good effect against nematodes and their stages which parasitize the digestive tract and tissues. With a suitable dosage, all that is required is to apply a strip of the formulation to the back of the animals.


New Objections and Rejections
Claim objections
Amended Claim 1 is objected to over the language “wherein the veterinary formulation further comprises an emollient selected from the group consisting of a cream, an ointment, a lotion, a gel, and a paste.  The language is confusing because it appears the amendment requires the formulation itself to be in the form of a cream, an ointment, a lotion, a gel, or a paste and NOT the emollient.  It is suggested that, in order to overcome this objection Claim 13 is amended to clarify that the formulation is in the form of a cream, an ointment, a lotion, a gel, or a paste and that the formulation further comprises an emollient (as shown below):
1. (Amended) A veterinary formulation comprising i) a therapeutically effective amount of an antiprotozoal compound, iii) an emollient, wherein the veterinary formulation is 


Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 recites the limitation “The veterinary formulation of claim [[9]], wherein the veterinary formulation is a cream”. 
There is insufficient antecedent basis for the language “wherein the veterinary formulation is a cream” in the claim.   Further, the claim, clearly written as being in dependent form, fails to identify from which claim it depends.  It is presumed Applicant intended amended Claim 10 to depend from Claim 1.  However, the claim is still indefinite because, as noted in the Objection above, it is the emollient and NOT the veterinary formulation itself claimed to be in the form of “a cream, an ointment, a lotion, a gel, and a paste”.
Applicant may overcome this ground of rejection by amending Claim 10 to depend from Claim 1, in combination with amending Claim 1 as suggested in the above Objection to Claim 1. 

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Röchling et al. in EP0496316 (published: July 29, 1992) in view of Almeida et al. in J Pharm Pharmaceut Sci. 15(4):592 – 605 (2012); as applied to Claims 1 – 2, 6 and 21 in the 103(a) rejection above; and further in view of Rosentel et al. in US 2011/0245191 (published: October 6, 2011).
This ground of rejection is necessitated by Applicant’s amendment to Claim 10 and the addition of new Claim 22.
As discussed in the 103(a) rejection above, the combination of Röchling and Almeida render obvious a veterinary formulation in the form of a paste comprising the elected antiprotozoal compound oxfendazole, an emollient and a polymeric lecithin organogel. 
The combination does not render obvious said formulation in the form of a cream or a gel. 

Rosentel teaches an embodiment wherein the compositions are topical compositions and include one or more antinematodal agents including the benzimidazoles, oxibendazole, oxfendazole and albendazole (p [0208], Claim 14).
Rosentel teaches a preferred embodiment wherein the compositions are suitable for topical administration to an animal wherein said formulations can include emulsions, creams, ointments, gels, pastes, powders, shampoos, pour-on formulations, ready-to-use formulations, spot-on solutions and suspensions and wherein topical application allows for the active agents to be delivered and distributed through the sebaceous glands of the animal or throughout the haircoat and/or allow some active agents to achieve a systemic effect (plasma concentration), and wherein when the compound is distributed throughout sebaceous glands, the sebaceous glands can act as a reservoir, whereby there can be a long-lasting, e.g. 1-2 months effect or longer (p [0348]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the topical formulation of 
One would have been motivated to do so, with a reasonable and predictable expectation of success because Rosentel teaches topical compositions comprising the elected antiprotozoal compound oxfendazole can be formulated as, for example, creams, ointments gel, pastes, pour-on formulations, spot-on solutions and suspensions, wherein topical application of each allows for the active agents to be delivered and distributed through the sebaceous glands of the animal or throughout the haircoat and/or allow some active agents to achieve a systemic effect (plasma concentration).
As such, topical formulation of oxfendazole in the form of a paste, gel or cream is known in the prior art and are reasonably taken to be functionally equivalent, when applied topically to the skin, for delivery of an active agent through the skin of an animal.
Accordingly, there would have been a reasonable and predictable expectation of successfully formulating the PLO composition of Röchling and Almeida in the form of a cream or a gel and that topical application of said formulation to the skin of an animal (e.g. cattle) would be effective in treating animals infected with nematodes.   
As discussed in MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  “See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to 
In the present case, it is well known in the art to formulate oxfendazole as a topical composition in the form of a gel or a cream for the purpose of topically delivering said drugs.  It has been held to be within the general skill of a worker in the art to select a known material (a cream or a gel) on the basis of its suitability for the intended use (topical delivery of a known drug, oxfendazole; to treat parasitic infections) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Conclusion
Claims 1 – 2, 6, 9 – 10 and 21 – 22 are rejected.  No claims are allowed.

Applicant's amendment necessitated all new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DENNIS HEYER/Primary Examiner, Art Unit 1628